48 F.3d 563
310 U.S.App.D.C. 387
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appelleev.Rudolph V. NORRIS, Appellant
No. 93-3046.
United States Court of Appeals, District of Columbia Circuit.
Jan. 13, 1995.

Before:  BUCKLEY, RANDOLPH, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This case came to be heard on appeal from the United States District Court for the District of Columbia and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir. Rule 36(b).  Appellant has not demonstrated that prejudice resulted from the expert testimony at trial regarding the intent of the individual who possessed the 291 ziplock bags of crack cocaine.  Intent to distribute was never challenged at trial, and evidence on the question of intent was overwhelming.  Appellant has thus failed to establish plain error, see United States v. Mitchell, 996 F.2d 419, 422 (D.C.Cir.1993), and it is therefore


2
ORDERED and ADJUDGED by the Court that appellant's convictions are affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir. Rule 41.